                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RACHEL CAVAZOS,                                 §
                                                §
                   Plaintiff,                   §
                                                §                    CIVIL NO.
vs.                                             §                SA-17-CV-00432-FB
                                                §
HOUSING AUTHORITY OF BEXAR                      §
COUNTY,                                         §
                                                §
                   Defendant.                   §

                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns the motions for partial summary judgment

filed by Plaintiff [#21] and Defendant [#22]. Also before the Court are Plaintiff’s response to

Defendant’s motion [#27] and Defendant’s reply in support of its motion [#30], as well as

Defendant’s response to Plaintiff’s motion [#28] and Plaintiff’s reply in support of her motion

[#29]. On April 9, 2018, the Honorable Fred Biery referred all pre-trial proceedings in this case

to the undersigned for disposition pursuant to Federal Rule of Civil Procedure 72 and Rules CV-

72 and 1(c) of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas [#13]. The undersigned has authority to enter this recommendation pursuant to

28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is recommended that the cross-

motions for partial summary judgment be DENIED.

                                          I. Background

       This is an employment discrimination case filed by Plaintiff Rachel Cavazos (“Plaintiff”)

against her employer, the Housing Authority of Bexar County (“HABC”). In this lawsuit,

Plaintiff asserts the following claims:


                                               1
               (1)    HABC discriminated against her based on her sex when it paid her
       less than men who performed the same job as her in violation of Title VII of the
       Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., the Equal Pay
       Act of 1963 (“the EPA”), 20 U.S.C. § 206(d)(1), the Lilly Ledbetter Fair Pay Act
       of 2009, 42 U.S.C. § 2000e-5(e)(3)(A), and the Texas Commission on Human
       Rights Act (“the TCHRA”), Tex. Lab. Code Ann. § 21.051 (West 2017).1

               (2)     HABC subjected her to a hostile work environment because of her
       sex in violation of Title VII and the TCHRA.

              (3)     HABC retaliated against her for complaining about its
       discriminatory compensation practices in violation of Title VII, the EPA, and the
       TCHRA.

This Report and Recommendation and the pending cross-motions for partial summary judgment

concern only the first set of claims under Title VII and the EPA—Plaintiff’s claims alleging

discriminatory compensation practices—not Plaintiff’s retaliation and hostile work environment

claims, which will proceed to trial, as will all of her claims under the TCHRA, since HABC did

not move for summary judgment on those.

       Plaintiff has properly exhausted her claims. On March 22, 2015, Plaintiff filed a charge

of discrimination with the Equal Employment Opportunity Commission (“the EEOC”), alleging

various acts of wage discrimination. (Compl. [#1] at ¶ 6.) On May 15, 2017, Plaintiff filed a

complaint against HABC in this Court [#1].


1
  The parties refer to this statute as “the Texas Commission on Human Rights Act” or “the
TCHRA,” which is technically inaccurate because over a decade ago, the Texas Commission on
Human Rights was abolished and its powers and duties were transferred to the Civil Rights
Division of the Texas Workforce Commission. See Tex. Lab. Code Ann. § 21.0015; see also
Texas Dep’t of Family & Protective Servs. v. Howard, 429 S.W.3d 782, 786 n.2 (Tex. App.—
Dallas 2014, pet. denied) (noting that the appellate court has declined to refer to Chapter 21
claims as TCHRA claims since the abolition of the Commission on Human Rights in 2004). But
the Texas Supreme Court continues to refer to Chapter 21 claims as TCHRA claims and,
therefore, so does the undersigned. See Waffle House, Inc. v. Williams, 313 S.W.3d 796, 798 n.1
(Tex. 2010) (recognizing that the abolition of the Commission on Human Rights renders
“TCHRA” a misnomer but indicating its intention to continue to use “the TCHRA”
interchangeably with “Chapter 21”).



                                              2
                                       II. Legal Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the initial burden of informing the district

court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. See Celotex Corp., 477 U.S. at 323.

Once the movant carries its burden, the burden shifts to the non-moving party to establish the

existence of a genuine issue for trial. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th

Cir. 1995).   The non-movant must respond to the motion by setting forth particular facts

indicating that there is a genuine issue for trial. See Miss. River Basin Alliance v. Westphal, 230

F.3d 170, 174 (5th Cir. 2000). The parties may satisfy their respective burdens by tendering

depositions, affidavits, and other competent evidence. See Topalian v. Ehrman, 954 F.2d 1125,

1131 (5th Cir. 1992). The Court will view the summary judgment evidence in the light most

favorable to the non-movant. See Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993).

       “After the non-movant has been given the opportunity to raise a genuine factual issue, if

no reasonable juror could find for the non-movant, summary judgment will be granted.”

Westphal, 230 F.3d at 174. However, if the party moving for summary judgment fails to satisfy



                                                 3
its initial burden of demonstrating the absence of a genuine issue of material fact, the motion

must be denied, regardless of the non-movant’s response. See Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).

                  III. Facts Established by the Summary Judgment Record

       Plaintiff worked for HABC from November 2010 to May 2016. This dispute centers

around her application for the position of executive director of HABC and her compensation

while serving as the agency’s interim (and acting) executive director. The parties offer different

versions of the facts. However, the following facts are undisputed by the parties for the purposes

of the cross-motions for partial summary judgment.

       Plaintiff’s Compensation History.      HABC hired Plaintiff on November 1, 2010.

(Cavazos Dep. [#21-2] at 3.) Plaintiff held different positions and received several raises in

compensation between 2010 and 2016. (Id. at 3–12.) Her initial salary in November 2010 was

$35,402. (Id. at 3.) She received a raise of $4,598 in August 2011, increasing her salary to

$40,000. (Cavazos’ Personnel Records [#23-4] at 2, 8.) Plaintiff received two additional raises

totaling $10,000 in 2012, increasing her salary to $50,000. (Id. at 2, 5–6.) She received a raise

of $15,000 in September 2013, increasing her salary to $65,000. (Id. at 2, 3.) Finally, in August

2015, when she was named interim executive director, she received a raise of $25,000,

increasing her salary to $90,000, the salary she earned until her resignation in May 2016.

(Cavazos Dep. [#21-2] at 18.) In total, Plaintiff received $54,598 in raises during her five and a

half years of employment at HABC.

       The OIG’s Memorandum and the Search for a New Executive Director. On June 11,

2015, the U.S. Department of Housing and Urban Development’s (“HUD”) Officer of Inspector

General (“OIG”) issued a memorandum to the Acting Director of the San Antonio Housing



                                                4
Authority and the Director of HUD’s Departmental Enforcement Center, which found that

HABC had failed to exercise proper oversight of its HUD-funded programs.                (OIG’s

Memorandum2 [#23-1] at 4.)          In response to this memorandum, Albert “Buddy” Aleman

resigned as executive director of HABC, effective August 19, 2015. (Tr. of Aug. 19, 2015,

Board Meeting [#21-11] at 11.). Also, HABC commenced a procurement process to identify and

hire a new executive director. (Sanchez Dep. [#21-5] at 6.) A committee was appointed to

oversee the procurement process, consisting of HABC Board of Commissioners (“Board”)

members Frank Moreno and Choco Meza, as well as Aurora Sanchez, a consultant who was

hired by Bexar County Judge Nelson Wolff to address the concerns raised in the OIG’s

memorandum. (Id. at 7.) HABC received twenty-two applications for the position of executive

director. (Id. at 13.) Following interviews with eight out of the twenty-two applicants, the

search committee ranked Timothy Alcott, an attorney for the San Antonio Housing Authority, as

its first choice and Plaintiff as its second choice for the position. (Id. at 14–16.)

       Wage History for the Executive Director Position. Mr. Aleman, the executive director

who resigned after the release of the OIG’s memorandum, served as the agency’s executive

director for five years, for which he was paid an annual salary of $150,000, plus benefits and

bonuses. (Id. at 19.) His predecessor, General Alfred A. Valenzuela, was also paid an annual

salary of $150,000. (Valenzuela’s January 3, 2011, Employment Contract [#27-20] at 3.) (Both

Mr. Aleman and General Valenzuela are men.) After accepting Mr. Aleman’s resignation, the

Board accepted a motion to make an offer to the search committee’s first-choice candidate and,




2
 The OIG’s memorandum is attached as Exhibit 1 to the Appendix to Defendant’s Motion for
Summary Judgment [#23] and is available at https://www.hudoig.gov/reports-
publications/memorandums/housing-authority-bexar-county-tx-did-not-operate-its-hud-public.
                                                   5
in the event that the first-choice candidate declines the offer, to the second-choice candidate.

(Tr. of August 19, 2015, Board Meeting [#21-11] at 11.)

       The Board’s Negotiations with Mr. Alcott. After Mr. Alcott was chosen as the first-

choice candidate for the position, the Board offered him a salary of $150,000 per year to serve as

HABC’s executive director. (Sanchez Dep. [#21-5] at 21, 36.) Mr. Alcott countered with a

salary of $170,000 per year, plus benefits. (Id. at 22.) Negotiations ultimately fell through, and

Plaintiff, as the second-choice candidate, was asked to submit a proposed employment contract.

(Id. at 31.) Plaintiff complied, and in her proposed employment contract, requested a salary of

$120,000 for the executive director position.       (Cavazos Dep. [#21-2] at 20–21; Cavazos’

Proposed Employment Contract [#23-7] at 5.)

       Plaintiff’s Tenure as Interim Executive Director. On August 27, 2015, while negotiations

with Mr. Alcott were ongoing, Plaintiff was appointed interim executive director of HABC. (Tr.

of Aug. 27, 2015, Board Meeting [#21-12] at 54–56.) In addition, Plaintiff received a raise of

$25,000, increasing her salary to $90,000. (Id. at 56.) Before she accepted the position, Plaintiff

was told that it would last only thirty days. (Id. at 55.) However, on October 5, 2015, and again

on November 19, 2015, the Board voted to extend Plaintiff’s tenure as interim executive director

by thirty days. (Minutes of Sept. 22, 2015, Board Meeting [#23-8] at 19; Minutes of Nov. 19,

2015, Board Meeting [#23-10] at 6–7.) At the January 26, 2016, Board meeting, no action was

taken regarding Plaintiff’s status as interim executive director. (Minutes of Jan. 26, 2016, Board

Meeting [#24-1] at 12.) On February 18, 2016, Plaintiff informed Chairman of the Board Kirk

Francis of her intent to resign as interim executive director. (Feb. 18, 2016, Email from Cavazos

to Francis [#23-2] at 2.) On February 23, 2016, an agreement was reached to keep Plaintiff as

interim executive director by which the Board agreed to increase her salary from $90,000 to



                                                6
$120,000 and to pay her a one-time stipend of $9,300, subjection to the execution of a release of

claims against HABC. (Francis Dep. [#30-1] at ¶ 23.) However, the Board meeting was

adjourned before a formal vote was taken on the matter. (Mar. 13, 2016, Email from Cavazos to

Francis [#24-8] at 6.) On March 9, 2016, Plaintiff requested that the stipend be increased to

$11,538.40. (Mar. 9, 2016, Email from Cavazos to Sanchez [#28-7] at 44–45.) Plaintiff was

informed that her request for a $2,238.40 increase in the stipend constituted a rejection of the

Board’s offer and the submission of a counter-offer, which would need to be approved by the

Board. (Mar. 11, 2019, Email from Sanchez to Cavazos [#28-7] at 44.) On May 4, 2016,

Plaintiff submitted a letter of resignation, effective May 31, 2016, to the Board. (Letter of

Resignation [#24-13] at 2–3.)

                                         IV. Analysis

       Because genuine issues of material fact preclude summary judgment for either party in

this matter, the cross-motions for summary judgment on Plaintiff’s wage discrimination claims

should be denied.

       Plaintiff brings claims for sex-based discrimination under the EPA, Title VII, and the

TCHRA. All three statutes prohibit employers from having different pay rates based on, among

other things, sex; however, they are not co-extensive in scope. Most notably, the EPA outlaws

disparate pay of the sexes when they perform equal work and places the burden on employers to

prove that such disparities are due to factors other than sex. Title VII and the TCHRA, on the

other hand, require a plaintiff alleging sex-based wage discrimination to prove the pay disparity

is because of sex, and these statutes also prohibit discrimination in various aspects of

employment, not just pay.




                                               7
          In any event, in this case, Plaintiff’s wage discrimination claims under all three statutes

should proceed to trial. HABC did not move for summary judgment on Plaintiff’s TCHRA

claims. And summary judgment is inappropriate for either party on Plaintiff’s EPA claim

because genuine issues of material fact exist as to whether (1) Plaintiff’s duties as interim

executive director were the same as or substantially similar to those performed by the two

previous executive directors; and (2) whether the temporary nature of the position was a “factor

other than sex” that accounted for and justified the disparity in pay. Finally, summary judgment

is inappropriate on Plaintiff’s Title VII claim because genuine issues of material fact exist as to

whether (1) the two previous executive directors were similarly situated to Plaintiff; and (2)

whether HABC’s proffered non-discriminatory reasons for its actions were pretextual.

A.        EPA Wage Discrimination Claims

          The EPA prohibits discriminating in pay based on sex and requires that employers pay

employees, regardless of their sex, equal pay for equal work. See 29 U.S.C. § 206(d)(1); see also

Corning Glass Works v. Brennan, 417 U.S. 188, 190 (1974) (stating that the EPA requires “equal

pay for equal work regardless of sex”). The plaintiff bears the initial burden of making out a

prima facie case of discrimination under the EPA “by showing that an employer compensates

employees differently for equal work.” King v. Univ. Healthcare Sys., L.C., 645 F.3d 713, 723

(5th Cir. 2011). To establish a prima facie case under the EPA, a plaintiff must show that “(1)

her employer is subject to the Act; (2) she performed work in a position requiring equal skill,

effort, and responsibility under similar working conditions; and (3) she was paid less than the

employee of the opposite sex providing the basis of comparison.” Chance v. Rice Univ., 984

F.2d 151, 153 (5th Cir. 1993) (citing Jones v. Flagship Int’l, 793 F.2d 714, 722–23 (5th Cir.

1986)).



                                                   8
       Once a plaintiff has made her prima facie case by showing that an employer compensates

employees differently for equal work, the burden of persuasion shifts to the employer to show by

a preponderance of the evidence that the differential in pay was made pursuant to one of the four

affirmative defenses set forth in the EPA. See King, 645 F.3d at 723; Siler-Khodr v. Univ. of

Texas Health Sci. Ctr. San Antonio, 261 F.3d 542, 546 (5th Cir. 2001); Flagship Int’l, 739 F.2d

at 772 (holding that the EPA’s four enumerated exceptions “are affirmative defenses on which

the employer has the burden both of production and of persuasion”). Those include: “(i) a

seniority system; (ii) a merit system; (iii) a system which measures earnings by quantity or

quality of production; or (iv) a differential based on any other factor other than sex.” 29 U.S.C. §

206(d)(1).

       Both parties’ motions for partial summary judgment should be denied. Plaintiff is not

entitled to summary judgment on her EPA claim because she has not established as a matter of

law that she was paid less for performing substantially equal work. But HABC has not proved

the converse—that Plaintiff cannot prove as a matter of law that she was paid less for doing

substantially equal work. In other words, this question involves a material issue of fact that

precludes summary judgment for either party. Nor has HBC established an affirmative defense

as a matter of law. HABC’s motion for summary judgment on Plaintiff’s EPA claim on that

basis should, therefore, also de denied.

       1.      The record gives rise to a material fact dispute on the question of whether Plaintiff
               and the previous executive directors performed substantially equal work, which
               precludes granting summary judgment for Plaintiff or HABC on the EPA claim.

       Plaintiff’s motion for summary judgment on her EPA claim should be denied because she

has not established as a matter of law that she and the comparators that she has identified

performed substantially equal work. As discussed above, to establish an EPA violation, a



                                                 9
plaintiff must show, among other things, that she was paid less than male comparators, which,

for purposes of the EPA, would be men who “performed work in a position requiring equal skill,

effort, and responsibility under similar working conditions” to the plaintiff. Chance, 984 F.2d at

153 (citing Flagship Int’l, 793 F.2d at 722).

       Here, Plaintiff has proposed three comparators—Mr. Aleman, General Valenzuela, and

Mr. Alcott—in support of her EPA claim, but only two are arguably appropriate. Mr. Aleman

and General Valenzuela were the two preceding executive directors and, therefore, could qualify

as comparators for purposes of the EPA. See Bourque v. Powell Electrical Mfg. Co., 617 F.2d

61, 64 (5th Cir. 1980) (holding that a female employee made out a prima facie claim under the

EPA by comparing her salary to her predecessor’s). But Mr. Alcott was a candidate for the

executive director position after Aleman’s departure. Although he was offered the position, he

declined it. Thus, he never performed any work for HABC, let alone work that could be deemed

the same or substantially similar to work performed by Plaintiff. Cf. Plemer v. Parsons-Gilbane,

713 F.2d 1127, 1137 (5th Cir. 1983) (using the plaintiff’s successor as a comparator where the

successor was hired and performed work that could be compared to the plaintiff’s). Accordingly,

Mr. Alcott is not an appropriate comparator for purposes of Plaintiff’s EPA claim.3

       Although Mr. Aleman and General Valenzuela, the two previous executive directors,

could be appropriate comparators, Plaintiff has nevertheless failed to establish an essential

element of her EPA claim as a matter of law and, therefore, is not entitled to summary judgment.

More specifically, HABC has presented sufficient evidence in response to Plaintiff’s motion to

generate a fact issue on whether the work Mr. Aleman and General Valenzuela performed as




3
  As discussed below, Mr. Alcott is, however, a comparator for purposes of Plaintiff’s Title VII
claim.
                                                10
executive director and the work Plaintiff performed as interim and acting executive director

required equal skill, effort, and responsibility under similar working conditions.

       As noted above, Plaintiff has the burden of showing equal work. The Fifth Circuit has

formulated the following equality standard:

       When Congress enacted the Equal Pay Act, it substituted the word “equal” for
       “comparable” to show that the jobs involved should be virtually identical, that is,
       they would be very much alike or closely related to each other. The restrictions in
       the Act were meant to apply only to jobs that are substantially identical or equal.

Brennan v. City Stores, Inc., 479 F.2d 235, 238 (5th Cir. 1973) (internal quotation marks

omitted); see also Hodgson v. Golden Isles Convalescent Homes, Inc., 468 F.2d 1256, 1258 (5th

Cir. 1972) (“It is not merely comparable skill and responsibility that Congress sought to address,

but a substantial identity of job functions.”). Thus, even if Plaintiff held the same position

(executive director, as opposed to interim/acting executive director) as Mr. Aleman and General

Valenzuela, if substantial differences existed in the amount or degree of effort required to be

expended in the performance of the job, the EPA does not apply. See 29 C.F.R. § 1620.16 (West

2019) (stating that “[w]here substantial differences exist in the amount or degree of effort

required to be expended in the performance of jobs, the equal pay standard cannot apply even

though the jobs may be equal in all other respects”).

       HABC’s summary judgment evidence supports HABC’s position (but does not establish

it as a matter of law) that Plaintiff’s duties as interim executive director were not the same as or

substantially similar to those performed by the two previous executive directors. Mr. Aleman

testified that, in addition to the day-to-day management of HABC, he and General Valenzuela

also administered various non-HUD programs. (Second Aleman Decl. [#28-2] at ¶ 2.) Mr.

Aleman also testified that his and General Valenzuela’s efforts to develop additional, non-HUD

revenue streams for HABC were a factor in determining their salary and that their salaries were

                                                11
charged to both HUD and non-HUD programs. (Id.) The OIG’s memorandum found that

HABC could not support its allocation of employee and contract salaries. (OIG’s Memorandum

[#23-1] at 4.) The improper cost allocations occurred, in part, because HABC lacked timesheets

for employees working on more than one program.                (Id.)   In response to the OIG’s

memorandum, the Board decided that the new executive director would operate the HUD

programs exclusively.     (Second Aleman Decl. [#28-2] at ¶ 2.)           The parties dispute the

significance in this change in the position and whether the position after these changes continued

to require equal skill, effort, and responsibility under similar working conditions to the position

prior to the changes. Importantly, it is undisputed that while Plaintiff held the position of interim

executive director, she did not administer any non-HUD programs or attempt to develop non-

HUD revenue streams, unlike her two male predecessors. (Francis Dep. [#28-4] at 9.) In other

words, a reasonable jury could find that the duties of Mr. Aleman and General Valenzuela were

distinguishable from those of Plaintiff.

       Accordingly, a genuine issue of material fact exists as to whether Plaintiff’s duties were

“virtually identical,” Brennan, 479 F.2d at 238, to those of her comparators and, therefore,

whether her position required “equal skill, effort, and responsibility under similar working

conditions,” Chance, 984 F.2d at 153. Because Plaintiff failed to make a showing sufficient to

establish the existence of an element essential to her case, summary judgment on Plaintiff’s EPA

claim is not proper. See Celotex Corp., 477 U.S. at 322; Fields v. Stephen F. Austin State

University, 611 F. App’x 830 (5th Cir. 2015).

       Conversely, because HABC has not established that Plaintiff cannot establish this

element as a matter of law, it is not entitled to summary judgment on the EPA claim on this basis

either. See Celotex, 477 U.S. at 322. Plaintiff’s summary judgment evidence supports her



                                                 12
position (but does not establish it as a matter of law) that her duties as interim executive director

were the same as or substantially similar to those performed by the two previous executive

directors. Plaintiff notes that Mr. Aleman was not involved in the procurement process and

claims that the allegations in his second declaration are conclusory and purely speculative.

Plaintiff also notes that none of the Board members testified that the new executive director’s

salary would be lower for any of the reasons asserted in Mr. Aleman’s second declaration.

Plaintiff directs the Court’s attentions to statements made by Ms. Sanchez, a consultant for Bexar

County, Texas. Ms. Sanchez testified that when discussing what would be an appropriate salary

for the position, the Board discussed that the new executive director should be paid at least

$150,000, as that is what Mr. Aleman had been paid. (Sanchez Dep. [#21-5] at 18–19.) Ms.

Sanchez also testified that she agreed with Commissioner Meza’s statement that “the only reason

the pay differential was there was because Ms. Cavazos was a woman.” (Id. at 34.) In addition,

in response to the question of whether the new executive director position would require an equal

amount of skill, effort, and responsibility as the executive director position as it existed under

Mr. Aleman, Commissioner Moreno responded “Obviously. Obviously, yes.” (Moreno Dep.

[#21-23] at 2.) Taken together, these statements raise a genuine issue of material fact for trial as

to whether Plaintiff’s duties as interim executive director were the same as or substantially

similar to those performed by her two male predecessors. Given the conflicting evidence in the

record, the jury should decide whether Plaintiff has proved the essential elements of her EPA

claim.

         2.    HABC has not established an EPA affirmative defense as a matter of law.

         Neither is HABC entitled to summary judgment on Plaintiff’s EPA claim on the ground

that it has proved an affirmative defense as a matter of law. As stated above, the employer bears



                                                 13
the burden of production and persuasion on the affirmative defenses; so, even if the summary

judgment record establishes an employee’s prima facie case as a matter of law, the employer is

entitled to summary judgment if the record also establishes an affirmative defense as a matter of

law. Here, HABC argues that the record conclusively establishes that a “factor other than sex,”

one of the affirmative defenses in Section 206(d)(1), justifies the pay disparity between Plaintiff

and the previous executive directors. But a material fact dispute exists on this issue, and

HABC’s motion for summary judgment on the EPA claim on this basis should, therefore, be

denied as well.

       HABC argues that the temporary nature of the interim executive director position was a

“factor other than sex” that justified Mr. Aleman’s and General Valenzuela’s higher salaries.

While the Fifth Circuit has not explicitly addressed this issue, courts in other circuits have held

that the temporary nature of a position is a “factor other than sex” sufficient to justify an

otherwise illegal pay disparity, “provided that the position was temporary in fact and that the

employee in that position knew it was temporary.” Joyner v. Town of Elberta, 22 F. Supp. 3d

1201, 1209 (S.D. Ala. 2014) (quoting Nelson v. Chattahoochee Valley Hosp. Soc., 731 F. Supp.

2d 1217, 1236 (M.D. Ala. 2010)); see also Gaston v. Caugherty, No. CV 14-1436, 2015 WL

8601232, at *10 (W.D. Pa. Dec. 14, 2015) (citing Joyner, 22 F. Supp. 3d at 1209). But, the

defense that the position was temporary in nature is not absolute. The EEOC has cautioned that

when the temporary position lasts longer than one month, it “[g]enerally . . . will raise questions

as to whether the reassignment was in fact intended to be temporary.” 29 C.F.R. § 1620.26(b).

       HABC claims that Plaintiff’s appointment as interim executive director was temporary in

fact and that Plaintiff knew it was temporary. In support of its position, HABC notes that

Plaintiff was appointed interim executive director while negotiations between the Board and Mr.



                                                14
Alcott were ongoing. (Tr. of August 27, 2015, Board Meeting [#21-12] at 52–53.) Furthermore,

HABC points out that before she accepted the position, Plaintiff was told that it would last only

thirty days. (Id. at 53.)

        However, the evidence does not establish as a matter of law that Plaintiff’s performance

of executive director duties can be considered a temporary re-assignment, and Plaintiff disputes

HABC’s classification of the interim executive director position as temporary. There is evidence

in the record that before she accepted the position, Plaintiff was told that she was the search

committee’s second-choice candidate and that if Mr. Alcott declined the position, she would “be

automatically or semi-automatically promoted to the ED.” (Id.) After Mr. Alcott declined the

position, Plaintiff was asked to submit a proposed employment contract, which she did on

September 22, 2015. (Cavazos’ Proposed Employment Contract [#23-7] at 3–8.) Yet, Plaintiff

was not “automatically or semi-automatically” named the new executive director; rather, on

October 5, 2015, and again on November 19, 2015, the Board voted to extend Plaintiff’s tenure

as interim executive director by thirty days. (Minutes of Sept. 22, 2015, Board Meeting [#23-8]

at 19; Minutes of Nov. 19, 2015, Board Meeting [#23-10] at 6–7.) Additionally, at the January

26, 2016, Board meeting, no action was taken regarding Plaintiff’s status as interim executive

director. (Minutes of Jan. 26, 2016, Board Meeting [#24-1] at 12.) In fact, Plaintiff held the

position of interim executive director from August 27, 2015, until she resigned on May 31, 2016,

a period of about nine months. Essentially, then, Plaintiff claims that, even if HABC initially

intended for the interim executive director position to be temporary, it subsequently became clear

that the position would not, in fact, be temporary and that, though still holding the title of interim

executive director, she was acting as the de facto executive director.




                                                 15
       Therefore, while the “interim” nature of the position might theoretically explain the pay

disparity, reasonable minds could disagree as to whether Plaintiff’s duration of employment as

interim executive director, which lasted about nine months, could accurately be characterized as

interim or temporary. This is a question for the jury to resolve.

       In sum, genuine issues of material fact preclude summary judgment for HABC on its

affirmative defense to Plaintiff’s EPA claim.

B.     Title VII Pay Discrimination Claim

       HABC’s motion for summary judgment on Plaintiff’s Title VII pay discrimination claims

should be denied as well. Title VII prohibits discrimination on the basis of “race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2(a). A plaintiff can prove intentional discrimination

through either direct or circumstantial evidence. See Heinsohn v. Carabin & Shaw, P.C., 832

F.3d 224, 235 (5th Cir. 2016). When a plaintiff offers only circumstantial evidence, as here, the

McDonnell Douglas framework requires the plaintiff to establish a prima facie case of

discrimination, which, if established, raises a presumption of discrimination. See Rutherford v.

Harris Cty., Tex., 197 F.3d 173, 179–80 (5th Cir. 1999) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802–04 (1973)). To establish a prima facie case of sex discrimination, the

plaintiff must show that (1) she is a member of a protected class, (2) she was qualified for her

position, (3) she suffered an adverse employment action, and (4) similarly situated men were

treated more favorably. See Willis v. Coca Cola Enters., Inc., 445 F.3d 413, 420 (5th Cir. 2006).

       A plaintiff’s prima facie case creates an inference of discrimination that shifts the burden

of production to the defendant to come forward with evidence that the adverse employment

action was taken for a legitimate, non-discriminatory reason. See Rutherford, 197 F.3d at 180.

This burden is one of production, not persuasion, and can involve no assessment of credibility.



                                                16
See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). Once the employer

articulates a legitimate, non-discriminatory reason and produces competent summary judgment

evidence in support of that stated reason, the inference of discrimination disappears, and the

burden of proof shifts back to the plaintiff to demonstrate that the employer’s articulated reason

for the adverse employment action was merely a pretext for discrimination. See Rutherford, 197

F.3d at 180.

       1.      A reasonable jury could find that Plaintiff has established her prima facie case.

       Plaintiff has presented sufficient evidence in support of each element of her prima facie

case to meet her McDonnell Douglas burden. HABC contends that Plaintiff cannot satisfy her

prima facie burden because she cannot demonstrate that she was treated less favorably than other

similarly situated employees—i.e., that the previous executive directors and the candidate to

whom the job was offered are not comparators. To satisfy the fourth element of her prima facie

case, Plaintiff must show that HABC gave preferential treatment to another employee outside the

protected class “under nearly identical circumstances.” Lee v. Kansas City S. Ry. Co., 574 F.3d

253, 260 (5th Cir. 2009) (quoting Little v. Republic Ref. Co., Ltd., 924 F.2d 93, 97 (5th Cir.

1991) (internal quotation marks omitted)). HABC claims that Plaintiff has failed to meet this

burden, advancing essentially the same arguments against Plaintiff’s Title VII claim that it made

against her EPA claim.

       As explained above, a genuine issue of material fact exists as to whether Mr. Aleman and

General Valenzuela were similarly situated to Plaintiff. That is because the record does not

establish as a matter of law whether Plaintiff and Mr. Aleman and General Valenzuela had

different job responsibilities such that Plaintiff’s and Mr. Aleman’s and General Valenzuela’s

jobs were not “nearly identical.” Id. at 260 (quoting Little, 924 F.2d at 97). But Plaintiff has



                                                17
presented enough evidence to support her prima facie wage discrimination claim that she

performed the duties of the executive director position, like Mr. Aleman and General Valenzuela

did, and yet was paid less money.

       She has also presented sufficient evidence to support her claim that she was discriminated

against when she was offered less than Mr. Alcott to serve as the permanent executive director.

Title VII prohibits employers from discriminating between employees in terms of pay, but also

prohibits discrimination against applicants in hiring and promotion decisions. See 42 U.S.C. §

2000e-2 (defining unlawful employment practices to include the failure or refusal to hire an

applicant or to otherwise discriminate, including in matters of compensation); see also Univ. of

Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 342 (2013) (noting that Title VII prohibits

discrimination because of sex in, among other things, “hiring, firing, salary structure, promotion

and the like”). Thus, for purposes of this claim, in contrast to her EPA claim, Mr. Alcott could

also be a comparator. Both Mr. Alcott and Plaintiff were applicants and candidates for the

revamped version of the executive director position, yet Mr. Alcott, a man, was offered a higher

salary than Plaintiff, a woman.

       2.      Although HABC has proffered evidence of non-discriminatory reasons for the pay
               disparities, a reasonable jury could conclude that they are pretext.

       Because Plaintiff has produced evidence to support her prima facie case of sex

discrimination, the burden of production shifts to HABC to proffer evidence of a legitimate, non-

discriminatory reason for its actions. See Rutherford, 197 F.3d at 180.        HABC offers two

reasons that it contends are non-discriminatory for its actions: (1) Plaintiff was paid less than

previous executive directors because she was in an interim, not permanent, position; and (2)

Plaintiff was offered a lower salary than Mr. Alcott for the permanent executive director position




                                               18
because of differences in salary negotiations and fMr. Alcott’s different (arguably superior)

credentials.

       Differences in duties or the temporary nature of the interim position could be a

legitimate, non-discriminatory reason sufficient to meet HABC’s McDonnell Douglas burden

with regard to Plaintiff’s wage discrimination claim. But, as was explained above in the context

of the EPA claim, Plaintiff has identified evidence in the record that generates a fact issue about

whether the duties differed in ways that justified the pay differential and whether the position,

though dubbed “interim,” was de facto the executive director position. Thus, a jury should

decide this Title VII wage discrimination claim as well.

       Likewise, a jury should decide whether Plaintiff was discriminated against when it

offered her less than it offered Mr. Alcott to be the permanent executive director. HABC points

to the differences in salary negotiations with the two candidates as its legitimate reason for

offering Plaintiff less.   HABC notes that when Plaintiff was asked to submit a proposed

employment contract for the position, she herself proposed a salary of $120,000 per year, which

HABC agreed to. (Cavazos Dep. [#21-2] at 20–21; Cavazos’ Proposed Employment Contract

[#23-7] at 5.)   Mr. Alcott, on the other hand, was offered $150,000 and countered with

$170,000.00. (Sanchez Dep. [#21-5] at 21–22, 36.) HABC also contends that it was willing to

pay Mr. Alcott more because of his superior education credentials and legal and accounting

experience, both of which would be non-discriminatory reasons. (Alcott’s Executive Director

Application [#27-7] at 5–7.) The OIG’s memorandum indicated that, as a result of its finances

and the lack of adequate supervision by previous executive directors, HABC had violated a

number of federal laws and regulations. (OIG’s Memorandum [#23-1] at 4–5.) HABC claims

that, under these circumstances, Mr. Alcott, who had both an accounting and a law degree, as



                                                19
well as experience with the San Antonio Housing Authority, was more qualified to address these

issues than Plaintiff, who did not have a college degree or any legal experience. (Cavazos’

Executive Director Application [#27-4] at 6–7; Alcott’s Executive Director Application [#27-7]

at 5–7.)

       Whether differences in salary negotiations can constitute a legitimate, non-discriminatory

reason for paying members of opposite sexes disparate amounts is an open question in the Fifth

Circuit. See Thibodeaux-Woody v. Houston Cmty. Coll., 593 F. App’x 280 (5th Cir. 2014)

(declining to reach the issue in the context of Title VII and EPA claims). Additionally, Mr.

Alcott’s law degree and background could be a legitimate, non-discriminatory reason to offer

him a higher salary. But, regardless of whether HABC has presented evidence of legitimate,

non-discriminatory reasons, Plaintiff has met her burden to produce evidence of pretext.

       Specifically, Plaintiff has presented evidence that in deciding how much to offer Mr.

Alcott in terms of salary, the Board considered the fact that he had a “stay-at-home wife” and a

family to support. (Tr. of Aug. 19, 2015, Board Meeting [#21-11] at 6.) There is also the

evidence in the record discussed above, that the Board had at least discussed paying the new

executive director at least $150,000 because that is what previous executive directors had earned,

and that it had offered that amount to Mr. Alcott without first requiring that he submit a proposed

employment contract. Plaintiff has thus met her McDonnell Douglas burden, and Plaintiff’s

wage discrimination claims under Title VII should proceed to trial.

                            V. Conclusion and Recommendations

       Having considered the motions, the responses and replies thereto, the attached exhibits

and declarations, and the remainder of the record, the undersigned recommends that Plaintiff’s




                                                20
Motion for Summary Judgment [#21] be DENIED and Defendant’s Motion for Summary

Judgment [#22] be DENIED.

              VI. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this Report and Recommendation

on all parties by either (1) electronic transmittal to all parties represented by attorneys registered

as a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by

certified mail, return receipt requested. Written objections to this Report and Recommendation

must be filed within fourteen (14) days after being served with a copy of same, unless this time

period is modified by the district court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

party shall file the objections with the clerk of the court, and serve the objections on all other

parties. A party filing objections must specifically identify those findings, conclusions, or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusive, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this Report and Recommendation shall bar the party from a de novo determination by the district

court. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d

335, 340 (5th Cir. 2000). Additionally, failure to file timely written objections to the proposed

findings, conclusions, and recommendations contained in this Report and Recommendation shall

bar the aggrieved party, except upon grounds of plain error, from attacking on appeal the

unobjected-to proposed factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).




                                                 21
SIGNED this 5th day of March, 2019.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                      22
